Citation Nr: 1524092	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-25 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease and an old compression fracture, currently evaluated as 10 percent disabling, for the period prior to May 9, 2014.

2.  Entitlement to an increased evaluation for lumbosacral strain with degenerative disc disease and an old compression fracture, currently evaluated as 10 percent disabling, since May 9, 2014.

3.  Entitlement to an increased initial evaluation for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling, effective July 26, 2012, and prior to May 9, 2014. 

4.  Entitlement to an increased initial evaluation for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling, effective July 26, 2012, and since May 9, 2014

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 9, 2014.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 9, 2014.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1977 through June 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This decision denied entitlement to an evaluation for lumbar strain in excess of 10 percent, and granted service connection for left lower extremity radiculopathy, with an initial evaluation of 10 percent.

A June 2014 rating decision granted service connection for right lower extremity radiculopathy, secondary to the service-connected back condition, with an initial evaluation of 10 percent effective August 26, 2013.  The Veteran has not filed an appeal of this decision.  However, evaluation of neurological abnormalities associated with a spine condition is an integral component of evaluation a service-connected spine condition.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  Accordingly, this decision includes consideration of a separate evaluation for the Veteran's right lower extremity radiculopathy prior to August 26, 2013, and an increased evaluation for the Veteran's radiculopathy of the right lower extremity thereafter. 

The issues of entitlement to an increased evaluation for lumbosacral strain, an increased initial evaluation for left lower extremity radiculopathy, and TDIU after May 8, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to May 9, 2014, the Veteran did not experience flexion of the thoracolumbar spine limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine no greater than 120 degrees,  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, and did not experience incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during a twelve-month period.

2.  Prior to May 9, 2014, the Veteran's left lower extremity radiculopathy did not approximate symptoms of incomplete paralysis described in Diagnostic Codes 8520 or 8521 beyond purely sensory findings.

3.  The evidence of record has demonstrated that the Veteran has experienced radiculopathy of the right lower extremity beginning January 18, 2013, as likely as not attributable to his service-connected lumbosacral strain.

4.  The evidence has not demonstrated that the Veteran's service-connected disabilities caused him to become unable to secure and follow a substantially gainful occupation prior to May 9, 2014.


CONCLUSIONS OF LAW

1.  Prior to May 9, 2014, the criteria for an evaluation in excess of 10 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2.  Prior to May 9, 2014, the criteria for an evaluation in excess of 10 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).

3.  The criteria for a separate evaluation for radiculopathy of the right lower extremity related to the Veteran's lumbar spine disability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.124, Diagnostic Codes 8520, 8521 (2014).

4.  The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability prior to May 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA. 

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA issued VCAA notice to the Veteran in the form of an October 2012 letter, which informed him of the evidence generally needed to support his claim to an increased rating for his service-connected lumbar spine disability.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The October 2012 letter also informed the Veteran of the requirements for supporting his claim for TDIU, and included a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The initial VCAA notice letter was issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran did not submit a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, following the October 2012 VCAA notice.  The Board notes that an additional notice, with an attached VA Form 21-8940, was sent to the Veteran in December 2013.  Again, the Veteran declined to submit a completed form.  In the August 2014 Supplemental Statement of the Case, the RO advised the Veteran that he had not submitted a VA Form 21-8940; thereafter, the Veteran submitted his tax records for 2013, but no other portion of the period on appeal.  As further discussed elsewhere in the decision, the Veteran's record of employment and income is therefore incomplete.  However, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has been afforded several opportunities to complete and submit the detailed information requested in a VA Form 21-8940, and declined to do so; the Board concludes that VA's duty to assist in this regard has been satisfied.

The Veteran's claim for a higher initial rating for his left lower extremity radiculopathy arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues adjudicated herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records, and records pertaining to the Veteran's unsuccessful application for Social Security Disability benefits. 

Further, the Veteran was afforded VA medical examinations pertaining to his back disability in October 2012 and December 2013, with an additional EMG study in January 2014.  The Veteran has asserted, most recently in his substantive appeal of August 2013, that an MRI is necessary to fully evaluate his spine condition.  The VA examinations of record have not included MRI imaging, and the Veteran's assertion is therefore sufficient to raise the issue of the adequacy of these examinations.  However, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011). 

The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Absent clear evidence showing the contrary, the Board presumes that the VA examiners exercised reasonable medical judgment in determining that an MRI study was unnecessary.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion"). 

Further, the Veteran was afforded an x-ray examination at his VA examination of October 2012, and the aforementioned EMG study in January 2014.  The Board finds that the October 2012 and December 2013/January 2014 (January 2014) VA medical examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent clinical features of the disability on appeal and are adequate for purposes of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the record contains extensive VA treatment records, and the January 2014 VA examiner indicated that these records had been reviewed.  

The Board notes that, in correspondence of January and February 2015, the Veteran indicated that his service-connected spine condition had worsened over the previous year, and that this deterioration had been documented in VA treatment records.  Review of VA medical records indicates that the most recent treatment notes associated with the claims file were produced on May 8, 2014, but did not pertain to treatment for the Veteran's spine.  The Veteran's January 2014 EMG study found right peroneal neuropathy, and an April 2014 primary care note recorded ongoing treatment for lumbar pain with degenerative disease, but no further lumbar spine treatment or examination is recorded in 2014.  Insofar as the Veteran alleges a recent worsening of his condition, the Board finds that up-to-date treatment records must be obtained, and the Remand portion of this order discusses this requirement.  

The Board is cognizant that an adequate VA examination must be contemporaneous, and an examination too remote for rating purposes cannot be considered "contemporaneous."  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  However, VA treatment records through May 8, 2014 appear complete, and show no worsening of the Veteran's condition in the five months subsequent to his most recent VA examination, nor reports of worsening.  Accordingly, the Board finds that VA's duties to assist with respect to obtaining VA examination or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional evidence not yet received that is pertinent to the period on appeal through May 8, 2014.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Disability Ratings and the General Rating Formula for Diseases and Injuries of the Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for an increased initial rating, as in the Veteran's claim for an increased initial rating for left lower leg radiculopathy, the period at issue is the entirety of the period since the effective date of the grant of service connection.  Id.  The Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

The General Rating Formula for Diseases and Injuries of the Spine (General Formula) provides for four ratings above 10 percent for thoracolumbar disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A rating of 20 percent requires evidence that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis.  A 40 percent rating requires evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or evidence of favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.    

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision;  restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration;  gastrointestinal symptoms due to pressure of the costal margin on the abdomen;  dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation;  or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

III. Entitlement to an Increased Evaluation for Lumbosacral Strain Prior to May 9, 2014

Though the period on appeal, the Veteran's service-connected lumbosacral strain has been evaluated at 10 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Beginning with his written statement and claim of July 2012, the Veteran has asserted that an increase in severity of his spine-related symptoms warrants an increased evaluation.  

No medical evidence of record indicates that, prior to May 9, 2014, the Veteran was limited to 60 degrees of flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abdominal kyphosis.  Nor does any evidence of record indicates that, prior to May 9, 2014, the Veteran experienced favorable or unfavorable ankylosis of the entire thoracolumbar spine, or their functional equivalents, and neither the Veteran nor his representative have asserted that he experienced these symptoms.  

The Veteran filed a claim for Social Security Disability benefits in May 2012.  A Social Security Administration (SSA) physician reviewed the Veteran's claims file in June 2012, which included VA medical records through June 2012.  Based upon review of the medical record, the SSA physician concluded that the Veteran's back condition was stable; in particular, the SSA physician noted that the Veteran reported he had been working out in an April 2012 VA treatment session, and indicated his mild leg pain had been exercise-related.

In a June 2012 written statement to the Social Security Administration, the Veteran reported that his medical conditions (including back pain) prevented him from working, standing, staying out of the bathroom, or holding his urine.  Lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, stair climbing, and hand use were all "greatly curtailed."  The Veteran could walk a couple of blocks without stopping, and would then have to rest for five minutes.

In a VA treatment session of August 2012, the Veteran was noted to experience chronic lumbar pain.  However, no spine-related abnormalities or symptoms were noted on examination.

On VA compensation examination of October 2012, range of motion testing found forward flexion of 0 to 90 degrees or greater, extension 0 to 30 degrees or greater, left lateral flexion 0 to 30 degrees or greater, right lateral flexion 0 to 30 degrees or greater, right lateral rotation 0 to 30 degrees or greater, and left lateral rotation 0 to 30 degrees or greater.  No objective evidence of painful motion was noted.  The examiner indicated that the Veteran was unable to perform repetitive-use testing with three repetitions, but further indicated that the Veterans measured range of motion was unchanged following repetitive-use testing.  Although not measured in degrees, the examiner indicated that the Veteran experienced less movement than normal and pain on movement following repetitive-use testing.  

Straight-leg raising was negative bilaterally at the October 2012 examination.  The Veteran's lower extremities showed intact deep tendon reflexes and sensation, with strength 5/5 and no muscle atrophy.  The Veteran experienced mild paresthesias and mild numbness in the left lower extremity, but reported no additional radicular symptoms.  The examiner assessed the Veteran with mild left-sided radiculopathy, and no right-sided radiculopathy.  No additional neurological abnormalities were found on examination.  The Veteran denied experiencing incapacitating episodes of intervertebral disc syndrome within the past twelve months, and the examiner indicated that the Veteran does not have IVDS.  No localized tenderness, pain, guarding, or muscle spasm were observed on examination.  The Veteran did not require assistive devices for ambulation, and did not report that flare-ups impacted the functioning of his back.

The October 2012 VA examiner observed that the Veteran had a vertebral fracture, but noted that there had been no loss of height of the vertebral body.  X-ray imaging performed in conjunction with the VA exam found a minimal old compression fracture at T12, with moderate degenerative changes at L4-S1.  The examiner diagnosed the Veteran with degenerative disc disease with an old compression fracture, and indicated that the Veteran's spine disorder would not impact his ability to work.

In a January 2013 written statement, the Veteran indicated that pain and limited mobility from his service-connected back condition severely hampered his employment opportunities, and that his condition had deteriorated over time.  The Veteran stated that he had pain-free days, but also had days when he could not leave his couch or move without excruciating pain, and most days were somewhere between these two extremes.  Moreover, the "bad days" were increasing in frequency, and the Veteran experienced tingling and pain radiating down his legs.  Finally, the Veteran indicated that his medical treatment for back problems through VA had been infrequent because he had been told his options were limited to surgery, medication, or "do the best that you can," so he had opted to simply endure his discomfort.

In August 2013, the Veteran's nephew submitted a written statement indicating that he had seen the Veteran in such pain that he could not leave his couch.  Per this statement, the Veteran also walked with a lean, and "as if he is worried about his back giving out."  The Veteran was sometimes unable to walk, or relied upon a cane, crutches, or a walker.  The Veteran would complain of pain radiating down his legs. 

In VA psychiatric treatment notes of May and August 2013, the Veteran reported that he was continuing to work as a personal trainer on a part-time basis.

In his August 2013 substantive appeal to the Board, the Veteran again indicated that he had been told his options for medical treatment were limited to surgery, medication, or "deal with it."  The Veteran stated that he is always in pain, and often experiences a functional loss of his lower extremities due to pain and weakness.  Pain originated in the Veteran's lower back, and radiate down the backs of both legs to his knees.  The Veteran requested additional medical testing to ascertain the severity and etiology of his pain.

The Veteran was afforded another VA compensation examination in December 2013, with an examination report drafted in January 2014.  The Veteran reported that his back had worsened since his last VA examination.  He was experiencing more pain and more frequent pain, with radiation down both legs to his knees bilaterally, and intermittent left leg weakness.  No medication or treatment was reported.  

At the December 2013 examination, range of motion testing found forward flexion of 0 to 80 degrees , extension 0 to 25 degrees, left lateral flexion 0 to 30 degrees or greater, right lateral flexion 0 to 30 degrees or greater, right lateral rotation 0 to 30 degrees or greater, and left lateral rotation 0 to 30 degrees or greater.  Objective evidence of painful motion was noted at 70 degrees for flexion and 15 degrees for extension, with no additional objective evidence of painful motion recorded.  The examiner indicated that the Veteran was able to perform repetitive-use testing with three repetitions, and range of motion measurements were unchanged thereafter; however, the examiner indicated that the Veteran experienced additional pain on movement.  

Straight-leg raising was negative bilaterally at the December 2013 VA examination.  The Veteran's lower extremities showed intact deep tendon reflexes and sensation, with strength 5/5 and no muscle atrophy.  The Veteran experienced moderate constant and intermittent pain, paresthesias, and numbness in the right lower extremity; these symptoms were stated to be severe in the left lower extremity.  The examiner assessed the Veteran with mild right-sided radiculopathy, and moderate left-sided radiculopathy.  No additional neurological abnormalities were found on examination.  No localized tenderness, pain, guarding, or muscle spasm were observed on examination.  Ankylosis was not found.  The Veteran did not require assistive devices for ambulation.  

The Veteran reported that flare-ups would be precipitated by walking uphill roughly every three or four months, and would last up to one week.  Resting would relieve the flare-up.  The Veteran indicated that during a flare-up, or following repetitive use of his back, additional pain, incoordination, fatigue, or weakness would cause an additional 20 percent loss of range of motion in the back.  The examiner noted that this would correspond to a limitation of flexion to 64 degrees, extension limited to 20 degrees, and right and left lateral flexion and rotation limited to 24 degrees.

A January 2014 EMG report, prepared for the purpose of compensation and pension evaluation, reached findings consistent with right peroneal neuropathy.  The examiner diagnosed the Veteran with lumbosacral strain with degenerative disc disease and bilateral lower extremity radiculopathy, and also diagnosed a compression fracture.  The Veteran's back condition did not create such impairment of lower extremities that no effective function remained.  The examiner indicated that the Veteran's spine disorder would preclude lifting-type work.

An April 2014 primary care note recorded lumbar pain with degenerative disease, with no further spine-related findings.  The most recent treatment note from the Wilkes-Barre VAMC was recorded on May 8, 2014, and does not contain findings relating to the Veteran's service-connected lumbosacral strain or radiculopathy.

The evidence of record does not establish that the Veteran experienced restrictions upon thoracolumbar range of motion consistent with an evaluation of 20 percent or greater under the General Formula prior to May 9, 2014.  The Veteran's thoracolumbar range of motion was measured at the VA compensation examinations of October 2012 and December 2013, and the examiners did not indicate that forward flexion of the Veteran's thoracolumbar spine was limited to 60 degrees, or the combined range of motion of the thoracolumbar spine was limited to 120 degrees.  Rather, the Veteran had a full range of motion at the October 2012 VA examination, although an unspecified reduction following repetitive-use testing was noted.  At the December 2013 VA examination, objective evidence of painful motion was noted at 70 degrees for flexion and 15 degrees for extension, with no additional objective evidence of painful motion recorded.  Moreover, no examining or treating examiner has noted favorable or unfavorable ankylosis in any portion of the spine, as would warrant evaluations of 40, 50, or 100 percent.

An evaluation of 20 percent could also be warranted under the General Formula, regardless of thoracolumbar range of motion, if the Veteran experiences muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  However, spasm and guarding have not been reflected in VA examination or treatment records during the period on appeal prior to May 9, 2014.  Further, although the Veteran's nephew has reported that he occasionally requires an assistive device to ambulate, none has been observed or prescribed at VA examinations or treatment sessions of record. 

The Board has considered whether the Veteran's functional loss due to pain could result in a higher schedular evaluation prior to May 9, 2014.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant low back pain throughout the period on appeal.  The Board credits, and is sympathetic to, the Veteran's reports of back pain and related symptomatology.  The Veteran is competent to report symptoms, such as pain, which are observable by a lay person.  Layno v. Brown, 6 Vet App. 465 (1994).  Further, the Veteran's reports of pain are supported by the medical record, which includes objective observation of painful motion at the December 2013 VA examination, and the Veteran's report of painful motion at the October 2012 VA examination.  

Nevertheless, even considering the effects of pain, there is nothing in the record that suggests pain prior to May 9, 2014 resulted in a functional loss akin to forward flexion limited to 60 degrees or less, or a combined thoracolumbar range of motion no greater than 120 degrees, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Nor does the record suggest that pain prior to May 9, 2014 led to symptoms akin to favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  The evidence clearly demonstrates the Veteran continued to retain motion in his lower back beyond that contemplated by an increased evaluation through May 8, 2014, albeit limited.  

The Veteran retained forward flexion of at least 90 degrees on the October 2012 VA examination, 70 degrees of pain-free forward flexion on the VA examination of December 2013, and a combined thoracolumbar range of motion in excess of 120 degrees on both examinations.  Per the Veteran's report at his December 2013 VA examination, forward flexion during a flare-up would be limited to 64 degrees, and combined range of motion would remain in excess of 120 degrees.  The evidence of record does not indicate that the Veteran has experienced gait abnormalities, spasm, or guarding during the period at issue.  In sum, any additional limitation due to pain does not more nearly approximate any of the General Formula findings consistent with an evaluation in excess of 10 percent.  See DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

For these reasons, the Veteran is not entitled to a schedular rating in excess of 10 percent for lumbosacral strain with degenerative disc disease and an old compression fracture, prior to May 9, 2014.

Evaluation of the spine under the Formula for Rating Intervertebral Disc Syndrome and consideration of separate evaluations for neurological symptoms will be discussed in separate sections below.  

IV. Consideration of Increased Rating due to Incapacitating Episodes Prior to May 9, 2014

The Board has also considered whether an increased rating has been warranted, for any portion of the period on appeal, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a  40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  See Note (1), following Diagnostic Code 5243.

Note (2), following Diagnostic Code 5243, states that the Veteran's back impairment is to be evaluated based upon the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The formula that yields the higher rating is to be employed.  

In this case, little evidence of record indicates that the Veteran has a history of incapacitating IVDS episodes that would warrant an evaluation in excess of 10 percent.  At his October 2012 VA examination, the Veteran denied experiencing incapacitating episodes of intervertebral disc syndrome within the past twelve months, and the examiner indicated that the Veteran does not have IVDS.  At his December 2013 VA examination, the examiner found that the Veteran has IVDS, and the Veteran reported that he had experienced incapacitating episodes within the past 12 months, with a total duration of at least one week but less than two weeks.  If this report were fully credited, it would fall short of the two-week requirement for an IVDS evaluation in excess of 10 percent.  Further, the Veteran's VA treatment record contains no evidence that the Veteran was prescribed bed rest during the twelve months prior to his December 2013 VA examination.

Accordingly, the Incapacitating Episodes Formula cannot serve as a basis for an increased rating prior to May 9, 2014.

V.  Consideration of Separate Ratings for Neurological Manifestations Prior to May 9, 2014, including Left and Right Lower Extremity Radiculopathy

Pursuant to Note (1) of the General Formula, the Board has considered whether a higher evaluation could be granted, for all or part of the period on appeal, based upon separate evaluations for associated neurological abnormalities.  

The medical evidence of record establishes that the Veteran experiences radiculopathy of both lower extremities.  Service connection for radiculopathy in the left lower extremity was awarded in the December 2012 rating decision, with an evaluation of 10 percent effective July 26, 2012.  Service connection for radiculopathy in the right lower extremity was awarded in a June 2014 rating decision, with an evaluation of 10 percent effective August 26, 2013.  In the instant appeal, the Board must ascertain whether the Veteran's left lower extremity radiculopathy has warranted an evaluation in excess of 10 percent during any portion of the period at issue.  The Board must further ascertain whether a separate evaluation for the Veteran's right lower extremity radiculopathy is warranted prior to August 26, 2013; thereafter, the Board must determine whether an evaluation for right lower extremity radiculopathy in excess of 10 percent is warranted.

The Veteran's current radiculopathy evaluations have been established by analogy under Diagnostic Code (DC) 8521, pertaining to paralysis of the peroneal nerve.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous).  Diagnostic Code 8521 provides for a 10 percent evaluation for mild incomplete paralysis of the peroneal nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 30 percent evaluation requires severe incomplete paralysis; complete paralysis of the nerve warrants an evaluation of 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Board notes that radiculopathy can also be evaluated under Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  This code differs from DC 8521 insofar as it awards an evaluation of 40 percent for moderate incomplete paralysis, and an evaluation of 80 percent for complete paralysis.  For reasons further discussed herein, the difference between the two diagnostic codes is immaterial for the level of severity reflected in the Veteran's medical record.   

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board recalls that symptoms of left leg radiculopathy were limited at the Veteran's October 2012 VA examination.  Straight-leg raising was negative bilaterally, and the Veteran's lower extremities showed intact deep tendon reflexes and sensation, with strength 5/5 and no muscle atrophy.  The Veteran experienced mild paresthesias and mild numbness in the left lower extremity, but reported no additional radicular symptoms.  The examiner assessed the Veteran with mild left-sided radiculopathy, and no right-sided radiculopathy.  No additional neurological abnormalities were found on examination, and right lower extremity radiculopathy was not noted.  

In a January 18, 2013 written statement and notice of disagreement, the Veteran indicated that pain and tingling were radiating down both of his legs.

In August 2013, the Veteran and his nephew submitted written statements indicating that he experienced pain radiating bilaterally into the lower extremities.  The Veteran indicated that he experienced weakness in both legs, especially in the left leg, and had lost all functional use of the lower extremities.  

At his December 2013 VA examination, the Veteran reported that he experienced moderate constant and intermittent pain, paresthesias, and numbness in the right lower extremity; these symptoms were stated to be severe in the left lower extremity.  The Veteran also reported intermittent weakness in his left lower extremity.  The examiner assessed the Veteran with mild right-sided radiculopathy, and moderate left-sided radiculopathy.  A January 2014 EMG report, prepared for the purpose of compensation and pension evaluation, reached findings consistent with right peroneal neuropathy.  The VA examiner noted that the Veteran's back condition did not create such impairment of the lower extremities as to equal functional loss comparable to the loss of these limbs.  With regard to service connection, the examiner indicated that it was at least as likely as not that the Veteran's right lower extremity radiculopathy was secondary to the service-connected lumbar condition, insofar as it was consistent with the Veteran's spine condition and the Veteran's report of radiculopathy beginning in military service.

As with his reports of back pain, the Veteran is competent to report radicular symptoms such as pain, weakness, and numbness.  However, only sensory findings have been observed on VA examination, and the Veteran's VA treatment records reflect only ongoing complaints of chronic back pain with radiculopathy during the period at issue; the Veteran has reported no exacerbation of paresthesias or radiculopathy, such as weakness or instability.  Although the December 2013 VA examination concluded that the Veteran experiences "moderate" radiculopathy in the left knee, the Board observes that an evaluation of 20 percent  represents the upper limit for evaluations of purely sensory findings.  See 38 C.F.R. § 4.124a.  Accordingly, the Board concludes that no evaluation in excess of 10 percent for the Veteran's left or right lower extremity radiculopathy is warranted prior to May 9, 2014.

In addition to the evaluation of the Veteran's left lower extremity radiculopathy, the Board must consider whether a separate evaluation for the Veteran's right lower extremity radiculopathy is warranted prior to August 26, 2013.  As discussed in the Introduction of this decision, the June 2014 rating decision granted service connection and an initial evaluation only as of August 26, 2013, but the issue of entitlement to a separate evaluation prior to that date remains before the Board.  In this regard, the Board notes that the Veteran did not report right lower extremity radiculopathy at his October 2012 VA examination, and none was found.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In evaluating the medical evidence of record, the Board finds that the Veteran's January 18, 2013 written statement is credible, insofar as it is supported by the January 2014 VA examination report's diagnosis of right lower extremity neuropathy.  This diagnosis, in turn, was based upon objective findings in an EMG study which were consistent with radiculopathy.  The January 2014 VA examination report merits great weight, insofar as it is based upon objective findings, examination of the Veteran, and review of the Veteran's medical history. 

However, the October 2012 VA examination found only radiculopathy of the left lower extremity on examination, and recorded no signs or reports of radiculopathy in the right lower extremity.  In a July 2012 statement, the Veteran specified that he experiences radiation of pain through his left lower extremity, but gave no account of right extremity radicular symptoms.  Accordingly, the Board finds that a separate evaluation for right lower extremity radiculopathy is warranted as of January 18, 2013, but no earlier.

With regard to neurological abnormalities other than radiculopathy, the Board notes that the Veteran's June 2012 written statement to the Social Security Administration included the assertion that he experienced difficulties in urinary retention, and also experienced frequent urination.  However, the Veteran has not reported urinary symptoms to his treating physicians during the period on appeal, and no bowel or bladder problems were noted on the VA examinations of October 2012 or December 2013.  In a May 2014 VA treatment session, the Veteran denied urinary symptoms with regard to his status post bladder cancer.  For these reasons, the Board concludes that the Veteran's report of urinary difficulty in his June 2012 statement to the Social Security Administration does not constitute evidence of a neurological abnormality associated with his spine condition.  Further, neither the VA examinations nor the Veteran's treatment record have recorded additional neurological abnormalities.

VI.  Extraschedular Consideration prior to May 9, 2014

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected lumbosacral strain and radiculopathy have been productive of pain, limited motion, difficulty in maintaining a fixed positions (that is, standing or sitting), and functional impairment throughout the period on appeal.  The regulations expressly consider pain, limitation of motion, limitations in capacity to bear weight, and functional impairment.  The regulations also expressly contemplate interference with sitting and standing.  38 C.F.R. § 4.45 (f).  Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms in assigning an evaluation under the Diagnostic Codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

With regard to the first prong of Thun, the Board finds that all of the Veteran's symptoms, through May 8, 2014, have been contemplated by the current Diagnostic Codes.  In written statements to VA of May 2013, January 2015, and February 2015, the Veteran has asserted that his service-connected conditions have interfered with his employment.  However, the rating criteria within the diagnosis codes contemplate a measure of interference with employment; for the reasons discussed herein, the Board finds that the evidence does not establish a combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

The rating criteria are therefore adequate to evaluate the Veteran's service-connected lumbar spine condition and bilateral radiculopathy of the lower extremities, and referral for consideration of an extraschedular rating prior to May 9, 2014 is not warranted.  

However, while the severity and symptoms of the Veteran's back disability are contemplated by the established schedular criteria, the Veteran asserts that, irrespective of the evaluation percentage he has been assigned, his service-connected disabilities render him unemployable.  The Veteran's ability to sustain gainful employment is an issue distinct from his schedular or extraschedular rating, and is addressed separately in this decision. 

VII. Entitlement to TDIU prior to May 9, 2014:

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He contends his service-connected disabilities prevent all forms of gainful employment.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

From July 26, 2012 through January 17, 2013, the Veteran had a combined evaluation of 20 percent, based upon evaluations of 10 percent each for lumbar strain and left lower extremity radiculopathy.  This decision of the Board grants service connection for right lower extremity radiculopathy, at an initial evaluation of 10 percent; effective January 18, 2013; thereafter, his combined evaluation would be 30 percent.  Therefore, the Veteran has not met the schedular requirements for TDIU through May 8, 2014.  However, the Board must nonetheless ascertain whether the evidence of record indicates the Veteran's service-connected disabilities have rendered him unemployable, and thus eligible for referral to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In his July 2012 claim for an increased rating, the Veteran asserted that his low back injury, bladder cancer, addiction, history of criminal conviction, and poor work history prevented him from working, and he had last worked in June 2008.  (The Veteran has not asserted entitlement to service connection for bladder cancer; entitlement to service connection for addiction was claimed in July 2012, and denied in an unappealed February 2013 rating decision).  In his May 2012 application for Social Security Disability benefits, the Veteran asserted that he had stopped working in March 2010 "because of my condition(s)."  (These were listed as a back condition, cancer, and addiction).

The Veteran's DD-214 and July 2012 claim for an increased rating indicate that he completed a high school education, while his May 2012 application for Social Security Disability benefits indicates that he completed a year of college education.  

The Veteran's account of his employment history is, by his own admission, unreliable; in a June 2012 written statement to the Social Security Administration, he asserted that his history of addiction made it difficult to recall his employment.  In his May 2012 application for Social Security benefits, although he asserted that he had stopped working in March 2010, the Veteran stated that his most recent employment (as a laborer) had ended in 2009.  In his June 2012 statement to Social Security, the Veteran indicated that he could not recall the dates his post-service jobs had begun or ended.

Turning to VA treatment records, the Veteran reported that he was working as a self-employed fitness trainer in a treatment session of July 2012.  In August 2012, the Veteran asserted that he had been out of work since February 2012, and had worked for himself as a fitness trainer at that time.  Treatment notes of May and August 2013 indicated that the Veteran had returned to work as a fitness trainer on a part-time basis.

The Veteran has submitted his federal tax return for calendar year 2013, which reflects that the Veteran earned $10,500 in that year through his self-employment as a personal trainer, with no additional income from employment.  The U.S. Department of Commerce, Bureau of the Census has found that the poverty threshold for a single person in 2013 was $11,888.  Accordingly, the Board finds that the Veteran's employment in 2013 was marginal, did not afford him a living wage, and did not constitute a substantially gainful occupation.  Despite the Veteran's inconsistent reports of his employment history, the Board elects to afford the Veteran the benefit of the doubt, and finds that he has been unemployed or marginally employed from the onset of the period on appeal through May 8, 2014.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

However, finding that the Veteran has been unemployed or marginally employed through the period on appeal does not end the Board's inquiry.  Rather, the pertinent question is whether the Veteran's service-connected disorders , without regard to his nonservice-connected disorders or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that while the Veteran's service-connected disabilities alone result in some level of impairment, they did not render him unemployable prior to May 9, 2014.  

In June 2012, the Social Security Administration (SSA) found that the Veteran's addiction disorder, back disorder, and bladder cancer did not render him unemployable, either alone or in combination.  Upon review of the medical record by an SSA physician and psychologist, the agency found that none of the Veteran's alleged impairments, alone or in combination, would not impose significant mental or physical limitations upon the Veteran's capacity to perform work.  The medical record was comprised of VA medical records through June 2012.  In concluding that the Veteran's back condition was "stable," the reviewing SSA physician correctly noted that the Veteran's April 2012 treatment records showed he was working out and performing weight training, with his sole complaint being leg pain related to exertion.

VA must consider SSA determinations, but is not bound by them.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  Additionally, SSA's determination in this case was based entirely upon a record that pre-dates the period on appeal.  However, the determination and its attendant record pre-date the period on appeal only slightly.  Further, the Board finds it significant that SSA considered the effect of non-service connected disabilities (addiction and bladder cancer), as well as the service-connected back condition, and still concluded that the Veteran's impairments would not significantly limit his capacity to work, based upon the opinions of reviewing medical practitioners.

The medical record subsequent to SSA's June 2012 determination affords little additional support to the Veteran's assertion of unemployability.  The October 2012 VA examiner concluded that the Veteran's lumbar strain and left-sided radiculopathy would not impact his ability to work, while the January 2014 VA examination concluded only that "lifting-type" work would be precluded by the Veteran's lumbar strain and bilateral radiculopathy of the lower extremities. 

In statements of January 2013, May 2013, January 2015, and February 2015, the Veteran asserted that his service-connected spine symptoms interfere with his employment, insofar as they intermittently limit his mobility; in August 2013, the Veteran's nephew indicated that he had seen the Veteran incapacitated by back pain.  The Veteran and his nephew are both competent to report such symptoms, as they are observable by lay persons.  However, VA treatment records reflect frequent psychiatric treatment during the period on appeal, through May 2014, but no reports of incapacitation due to back pain.  The fact that the Veteran has had frequent contact with medical practitioners during the period on appeal, but has not reported allegedly debilitating symptoms, reduces the credibility of his report, as well as that of his nephew.  Moreover, the fact that the Veteran was able to earn over ten thousand dollars as a fitness trainer in 2013 (by his own report) reduces the credibility of his assertion that he is so frequently incapacitated as to preclude substantially gainful work, although it is consistent with his assertion that he cannot support himself in his preferred occupation as a personal trainer.

There is little question that the Veteran's service-connected lumbar symptoms and radiculopathy have had some impact upon his capacity to work during the period on appeal; although the October 2012 VA examiner found no such impact, the January 2014 VA examination report concluded that lifting-type work would be precluded.  In this regard, however, the Board notes that the Veteran's July 2012 statement to SSA indicated most of his work had lifting no more than ten pounds frequently, although he had lifted up to 50 pounds as a cabinet maker.  In his July 2012 claim for VA disability benefits, the Veteran indicated that most of his experience had been in retail.  Furthermore, in considering this Veteran's educational background, the record reflects he completed high school at the least, which suggests he would have the educational background to obtain employment that does not require heavy lifting.  Accordingly, there is a plausible basis in the record that the Veteran could perform non-lifting work.  Compare Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).    

The Board acknowledges the Veteran's honorable and faithful service and notes that the service-connected disabilities clearly have impacted his work.  However, the Veteran's current evaluations already reflect the understanding that such disabilities would have a significant impact on the Veteran's ability to function effectively at work.  38 C.F.R. § 4.1.  However, the question is not whether the Veteran is unemployed, can perform his preferred work, or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant of the fact that the Veteran may be precluded by some types of employment such as physically demanding jobs, the preponderance of the evidence indicates that the Veteran's service-connected disabilities have not precluded him from securing and following substantially gainful employment consistent with his education through May 8, 2014.  Therefore, the Board must conclude that the Veteran is not individually unemployable by reason of his service-connected disabilities, and is not entitled to referral for extraschedular TDIU evaluation for period prior to May 9, 2014.


ORDER

A rating in excess of 10 percent prior to May 9, 2014, for service-connected lumbosacral strain, is denied.

An initial rating in excess of 10 percent prior to May 9, 2014, for service-connected left lower extremity radiculopathy, is denied.

A separate evaluation is warranted for radiculopathy of the right lower extremity as of January 18, 2013.

Entitlement to TDIU prior to May 9, 2014 is denied.


REMAND

In two letters, dated January and February 2015, the Veteran asserted that he had been examined at the Wilkes-Barre VAMC several times over the previous year.  Per the Veteran, these examinations had found additional degeneration of his vertebral discs, an additional fracture, and "debilitating nerve damage."  A January 2014 EMG study found right peroneal neuropathy, with clinical correlation recommended.  An April 2014 primary care note recorded lumbar pain with degenerative disease, with no further spine-related findings.  The most recent treatment note from the Wilkes-Barre VAMC was recorded on May 8, 2014, and does not contain findings relating to the Veteran's service-connected lumbosacral strain or radiculopathy. 

The Board concludes that it is at least as likely as not that the Veteran's letters assert the existence of pertinent and outstanding VA medical records post-dating May 8, 2014.  VA's duty to assist Veterans in the development of their claims requires that outstanding pertinent VA medical records are associated with the claims file.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, remand is necessary to obtain the outstanding records.  While on remand, the RO should also ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.

As the issues of increased evaluation for the lumbar spine and radiculopathy of the left lower extremity are inextricably intertwined with the issue of entitlement to a TDIU, the TDIU claim must be deferred pending the outcome of the increased evaluation issues.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).  In adjudicating the claim of increased evaluation for the lumbar spine, the rating of the Veteran's right lower extremity radiculopathy should also be evaluated.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected lumbar strain with disc disease and/or radiculopathy of the left or right lower extremities.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.   

Updated treatment records from the VA Health Care System from May 8, 2014 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2. After any records requested above have been received,
undertake any additional development, including VA examinations, deemed necessary.  Afford the Veteran a full opportunity to supplement the record.  Thereafter, adjudicated the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


